Exhibit 10.1



LORILLARD TOBACCO COMPANY
SENIOR EXECUTIVE SEVERANCE PAY PLAN
Effective as of May 1, 2006,
as amended effective November 1, 2007
Lorillard Tobacco Company (the “Company”) hereby establishes this Senior
Executive Severance Pay Plan (the “Plan”) for eligible senior executive
employees of the Company (excluding its Chief Executive Officer (the “CEO”)) who
terminate employment under the circumstances described below. The Plan is
effective as of May 1, 2006, as amended effective November 1, 2007.
The Plan is set forth in the form of the following Questions & Answers. These
Questions & Answers address many questions that you may have about the Plan. If
you have any questions that are not answered, please contact William Crump at
(336) 335-7000.
A. Eligibility Rules

  1.   What are the eligibility rules?

     In general, you are eligible, and will receive benefits under the Plan, if
you:

  •   Are a senior executive of the Company designated by the CEO as eligible
for benefits under this Plan (the list of eligible executives is set forth on
Exhibit A, as amended from time to time (but subject to C.3 below) in the sole
discretion of the CEO);     •   (a) voluntarily Terminate for Good Reason; or
(b) are involuntarily Terminated by the Company other than for Cause; and     •
  Comply with A.2 below, including the signing of the required Release.

     For purposes of the Plan, the following terms have the following meanings:
“Base Salary” means the greater of your actual annual base salary, exclusive of
incentive bonuses or any other payments, as of the Effective Date or as of any
time after the Effective Date.
“Cause” means Termination by the Company for: (i) any malfeasance in office or
other similar violation of your duties and responsibilities; (ii) violation of
express instructions or any specific Company policy which materially affects the
business of the Company; or (iii) any unlawful act which, in the reasonable
judgment of the CEO, harms the reputation of the Company or otherwise causes
significant injury to the Company.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including regulations and guidance issued thereunder. References to any section
of the Code shall be to that section as it may be renumbered, amended,
supplemented or reenacted.
“Current CEO” means Martin L. Orlowsky.
“Disability” means you are either: (i) entitled to long term disability benefits
under the Company’s long-term disability plan or (ii) determined to be totally
and permanently disabled by the Social Security Administration.
“Effective Date” means May 1, 2006 with respect to those named on Exhibit A as
of that date. If you are added to the list in Exhibit A after that date, the
Effective Date is the date the CEO directs your addition to the list on
Exhibit A in writing.

 



--------------------------------------------------------------------------------



 



“Good Reason” means the occurrence of any of the following:
(1) the assignment to you of any duties inconsistent in any respect with your
title, authority, duties or responsibilities as in effect on or after the
Effective Date, or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of written
notice thereof given by you; or
(2) a failure by the Company to comply with any of the following provisions:
(a) not to reduce your Base Salary; (b) to amend, modify or terminate this Plan
(or Exhibits A and B) in a manner not permitted by C.3; or (c) to permit you to
participate in all incentive, bonus, savings and retirement benefit plans,
practices, policies and programs applicable generally to other peer executives
of the Company. However, an isolated, insubstantial or inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of written notice thereof given by you does not constitute Good Reason under
this paragraph (2).
Good Reason does not include your death, your Disability, or your removal from
the list of eligible executives set forth in Exhibit A (if so permitted under
C.3). Your failure to provide timely notice of any event otherwise constituting
Good Reason will permit the Company to effect a cure, if such cure is possible,
and will waive your right to assert Good Reason if a cure by the Company would
have been possible had notice been given timely, but no longer is possible.
“Separation Date” means the day your employment Terminates, as designated by the
Company.
“Severance Amount” means an amount equal to twice your Base Salary on your
Separation Date (determined without regard to any decrease giving rise to a
Termination for Good Reason). In determining your Base Salary for this purpose,
any performance/merit reviews that are pending or in process as of your
Separation Date will not be taken into account.
“Termination” and its variants mean a termination of employment with the Company
and all its subsidiaries and affiliates that constitutes a “separation from
service” under Treasury Regulation Section 1.409A-2(h). The Company and you both
agree that it is intended that you will perform no further services for the
Company following the effective date of your separation.

  2.   What must I do to receive severance benefits?

If you are listed in Exhibit A, and if you voluntarily Terminate for Good Reason
or if you are involuntarily Terminated other than for Cause, you will receive
severance benefits under this Plan provided that you:

  •   Sign (and not revoke) a release agreement satisfactory to the Company (the
“Release”). Such Release will be presented to you at the time you become
eligible to receive severance benefits under the Plan and, as of May 1, 2006, is
in the form set forth in Exhibit B. Subject to C.3, the Company reserves the
right to modify the terms of the form Release set forth in Exhibit B at its
discretion;     •   Return any financial advances and Company property that you
may have by your Separation Date; and     •   Reconcile your expense account and
repay any Company loans in full by your Separation Date.



 



--------------------------------------------------------------------------------



 



  3.   Will I receive severance benefits if I voluntarily Terminate other than
for Good Reason or if I am Terminated for Cause?         No. If you voluntarily
Terminate your employment other than for Good Reason, or if you are Terminated
for Cause, you will not be eligible for severance benefits under this Plan. Your
failure to return from a vacation or an approved leave of absence will be
considered a voluntary Termination on your part other than for Good Reason.    
4.   Are there other situations in which my employment Terminates and I will not
receive benefits under this Plan?         Yes. You will not receive benefits
under this Plan if you die while employed or if you Terminate on account of
Disability or retirement.

B. Severance Benefits

  1.   What are the severance benefits if I am Terminated without Cause or if I
Terminate for Good Reason?

Subject to B.5 below, if you satisfy the requirements discussed above:

  •   The Company will pay you the Severance Amount in equal bi-monthly
installments over a period of thirty-six (36) months commencing on the first
payroll date after your execution, and acceptance by the Company, of a Release
and the expiration of any revocation period set forth in the Release, with
subsequent bi-monthly installments paid in accordance with the Company’s regular
payroll practice. However, payment of the Severance Amount will cease should you
begin to receive retirement benefits under the Company’s pension plan within
that 36-month period.     •   You will receive as a severance benefit hereunder,
but only to the extent not paid pursuant to the terms of the Lorillard
Management Incentive Plan, the Lorillard Executive Incentive Plan or any
successors thereto (collectively, the “MIP”), an amount equal to what you would
have received under the MIP with respect to the year in which you Terminate had
you: (i) remained employed throughout the entire year on the same terms as in
effect before the event resulting in your Termination; and (ii) been credited
with the full amount of the incentive compensation for which you were eligible
under the MIP for that year. Such payments shall be made on the normal payment
date(s) under the MIP with respect to that year as if you had not incurred a
Separation Date.         Under the MIP as in effect on May 1, 2006, incentive
compensation is determined in December for the year ending in December and
deemed earned at that time. One-half of any incentive compensation earned in
that year is paid in December of the year earned and the other half is paid in
December of the following year, assuming you remain employed by the Company
through that following December. Thus, by way of example only, assume that the
MIP as in effect on May 1, 2006 continues without amendment and you are
Terminated by the Company in July 2006 without Cause. To the extent not paid
pursuant to the MIP, you will receive pursuant to this Plan: (i) in
December 2006, the remainder of your 2005 incentive compensation earned in
December 2005 with interest thereon and one-half of your 2006 incentive
compensation (as if you had remained employed throughout 2006 and received the
full award for which you were eligible in 2006); and (ii) in December 2007, the
remainder of your 2006 incentive compensation earned in December 2006 with
interest thereon (as if you had remained employed throughout 2007 and received
the full award for which you were eligible in 2006, but with no award for 2007).
    •   As long as (i) you are receiving payments of the Severance Amount
hereunder and (ii) you have not accepted employment elsewhere which offers
health benefits substantially similar to the Company’s health benefits, the
Company will pay you a monthly benefits payment (the “Benefits Payment”).

 



--------------------------------------------------------------------------------



 



      The Benefits Payment will be equal to the total monthly COBRA premium for
coverage of you and your COBRA-eligible dependents under the Company’s health
plan, as of the date of your Termination, but “grossed-up” for taxes (using an
effective tax rate of 35%). The Benefits Payment will be made on the first day
of each month, commencing on the first day of the month following your execution
and acceptance by the Company, of a Release and the expiration of any revocation
period set forth in the Release. However, the Benefits Payment will cease should
you begin to receive retirement benefits under the Company’s pension plan or if
you begin benefits under the Company’s retiree medical plan.     •   The Company
will provide and pay for reasonable outplacement services actually used by you
until such time as you accept other employment, but in no event for more than
twenty-four (24) months. The Company will work with you to select the
outplacement firm.

The Severance Amount and the other benefits provided herein will be in lieu of
any other severance benefits provided under any Company plans, practices,
policies, programs or agreements, whether now existing or hereafter adopted.
Also, the Company will pay you in a lump sum in cash within 30 days after the
Separation Date, to the extent not theretofore paid, an amount equal to the sum
of: (i) your Base Salary through the Separation Date and (ii) any accrued
vacation pay through the Separation Date, both amounts calculated without regard
to any decrease giving rise to a Termination for Good Reason. All options held
by you under the Loews’ Carolina Group 2002 Stock Option Plan (or successor
thereto) will be exercisable in accordance with the terms of that plan, as
amended from time to time. See C.2 below as to other Company benefits.
You are not required to mitigate the amount of any payments made under this Plan
by seeking other employment.

  2.   What are the severance benefits if I Terminate due to Disability or
Death, or if I die after my Termination?

If you Terminate due to Disability or death, the Plan will not provide any
benefits. Instead, you or your dependents will be entitled to any benefits due
under the specific terms of any Company plan, practice, policy or program for
which you or your dependents, as the case may be, are eligible.
If you voluntarily Terminate for Good Reason or are involuntarily Terminated
without Cause and you die after your Release is executed and the revocation
period has expired, your estate will be paid the full amount of any unpaid
portion of the Severance Amount and the Benefits Payment as soon as practicable,
but not later than the 60th day, following your death. Similarly, if you
voluntarily Terminate for Good Reason or are involuntarily Terminated without
Cause and you die before your Release is executed or the revocation period has
expired, then if your estate executes and does not revoke a Release (or does not
revoke the Release you executed, as the case may be), your estate will be paid
the full amount of the Severance Amount and the Benefits Payment as soon as
practicable, but not later than the 60th day, following your death. In either
case, your estate will be paid the severance benefit in lieu of the MIP, as
described in B.1 above, in the first December following your death.

  3.   When will I receive my severance benefits?

Severance generally will begin to be paid to you following the expiration of the
revocation period, if any, set forth in the Release; e.g., the Release may
provide for a 7-day revocation period. You will not be paid severance until
after the revocation period has expired and the Release becomes effective and
enforceable. Please note that you cannot sign your Release prior to your
Separation Date.
However, If you are a “specified employee,” as defined under Code Section 409A,
at the time of your Termination, then to the extent required under Code
Section 409A the benefits to which you would

 



--------------------------------------------------------------------------------



 



otherwise be entitled in the first six months following your Separation Date
will be accumulated, will accrue interest at the rate provided in Code
Section 1274(b)(2)(B) and will be paid as of the first payroll date in the
seventh month following your Separation Date.

  4.   What about my Indemnification and D&O Insurance?

You will be entitled to indemnification for acts through the Separation Date
under the terms of the Company’s Certificate of Incorporation as in effect on
the Separation Date, regardless of later amendments to such Certificate of
Incorporation (other than amendments required by applicable law), unless the
indemnification provided under such amendments is more favorable to you. Also,
the Company will maintain on your behalf liability insurance coverage (commonly
known as “D&O coverage”) comparable to that in effect as of the Separation Date,
covering acts through the Separation Date.

  5.   Are there any limitations on my Severance Benefits?

Yes, there may be a limitation if your Termination occurs in connection with a
“change in control” of the Company, as defined under Code Section 280G. In case
of such a “change in control,” on advice of its independent public accountants
or of its counsel, the Company may determine that part or all of the benefits to
be paid to you pursuant to this Plan, together with other amounts of
compensation due from the Company, constitute “parachute payments” as defined
under Code Section 280G(b)(2) (collectively, the “Parachute Amount”). In that
event, if: (i) the benefits under this Plan are considered to be subject to Code
Section 280G(b)(2) and (ii) the Parachute Amount exceeds 2.99 times your “base
amount,” as defined in Code Section 280G(b)(3) (the “Base Amount”); then your
benefits under this Plan: (x) will be reduced, to the extent necessary, so that
your Parachute Amount is equal to 2.99 times your Base Amount; or (y) will not
be paid at all if, even after total elimination of your Plan benefits, your
Parachute Amount equals or exceeds 3.00 times your Base Amount.
If Plan benefits are reduced as provided above, the Company will first reduce or
eliminate the Severance Amount, next reduce or eliminate the MIP replacement
payments, and last reduce or eliminate other entitlements under the Plan. To the
extent not reduced or eliminated, benefits will continue as provided under the
Plan.
C. Other Questions

  1.   When must I sign the Release?

You will be given a period of time, which will be specified in the Release, to
consider whether to sign the Release and you will have a revocation period
thereafter, typically 7 days, in which you may revoke the Release for any
reason. In no event may you sign the Release before your Separation Date.

  2.   How are my other Company benefits impacted by my Termination?

Other than the severance benefits under this Plan described above, upon your
Termination, all your other benefits will end in accordance with the terms of
the applicable benefit plans and documents and as otherwise required by
applicable law. Further, if you are Terminated without Cause or Terminate for
Good Reason, you will not be eligible for benefits under any other severance pay
plan, program or policy, whether oral or written, previously adopted or applied
by the Company.

  3.   Can the Company change the Plan?

At any time before the Current CEO ceases to serve as CEO or after the third
anniversary of the date the

 



--------------------------------------------------------------------------------



 



Current CEO ceases to act as CEO, the Company (or a CEO with respect to any
authority delegated to a CEO) reserves the right to amend, modify or terminate
this Plan at any time and in any manner, in whole or in part, without advance
notice to you. Notwithstanding anything to the contrary in the preceding
sentence, no amendment, modification or termination of the Plan adopted after
your Separation Date will affect your Plan benefits without your consent. During
the three year period after the Current CEO ceases to serve as CEO, (i) the
Company may not amend, modify or terminate the Plan, Exhibit A (except by action
of the CEO to add executives thereto, but with no authority of the Company or
the CEO to delete executives therefrom) or Exhibit B except as required to
conform with applicable law or to avoid adverse tax consequences due to a change
in applicable law, and (ii) any action contravening the preceding clause
(i) shall not be effective for any purpose under the Plan. Further, any right to
amend, modify or terminate the Plan will not include any right to amend, modify
or terminate the Plan in a manner that does not comply with Code Section 409A or
other applicable law.
D. Administration

  1.   Who administers the Plan?

The Plan Administrator is the Company, through its Board of Directors (the
“Board”). The Plan Administrator may delegate to any one or more of the
Company’s employees any responsibility it may have under the Plan. The Plan
Administrator, or its delegate, makes the rules and regulations necessary to
administer the Plan and has the discretionary authority and responsibility to
construe the terms of the Plan and to make any factual determinations under the
Plan, as well as the administrative authority to determine the amount of
payments and, with respect to welfare benefits, in what form such benefits will
be provided. The determinations and constructions of the Plan Administrator, or
its delegate, will be final, binding and conclusive as to all parties, unless
found by a court of competent jurisdiction to be arbitrary and capricious. Until
another designation is made by the Board, the Vice President of Human Resources
is delegated the responsibility for the day-to-day administration of the Plan on
behalf of the Company.

  2.   If I disagree with any determination made under this Plan, including my
eligibility for severance benefits or the amount of my severance benefits, who
should I contact?

If you are eligible for severance benefits under this Plan, you will be notified
and provided with a Release and any other forms required in connection with
receipt of severance benefits.
If you disagree with a determination of your eligibility for, or as to the
amount of, severance benefits under this Plan you may, within 30 days of
(1) receipt of the Release, or (2) the event which you feel should have led to
your eligibility for benefits under this Plan, submit a written statement to the
Plan Administrator describing the basis of your claim for severance benefits,
together with any documents you believe support your claim.
If any claim for severance benefits cannot be decided due to lack of sufficient
information, you will be notified and given time to provide additional
information to support your claim. If your claim for severance benefits is
wholly or partially denied, the Plan Administrator, or its delegate, will notify
you within 90 days after your claim is submitted. In special circumstances the
Plan Administrator, or its delegate, may take up to an additional 90 days to
consider the decision, in which case you will be notified of the extension.
Any denial of a claim will be in writing and will include: (1) the reasons for
the denial (including reference to any pertinent Plan provisions on which the
denial is based); (2) if applicable, a description of any additional material or
information necessary for you to complete the claim, and an explanation of why
such material or information is necessary; and (3) a description of the claims
review procedure,

 



--------------------------------------------------------------------------------



 



including a statement of your right to bring a civil action under ERISA
following an adverse determination on appeal.
If your claim is denied, you may make a written request to the Board, within
60 days after such denial, for a review of the denial. Any such request may
include a request for pertinent documents. You will be notified of the final
decision of the Board within 60 days after your request for review is received.
In special circumstances the Board may take up to an additional 60 days to
consider its decision, in which case you will be notified of the extension. If
your claim is denied upon review, the decision will be in writing and will:
(1) set forth the specific reasons for the denial (including reference to any
pertinent Plan provisions on which the denial is based); (2) include a statement
that you are entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records and other information relevant to
your claim for benefits; and (3) include a statement of your right to bring a
civil action under ERISA.
The Board’s, or its delegate’s, decision on claims will be final, binding and
conclusive on all interested persons unless found by a court of competent
jurisdiction to be arbitrary and capricious.
E. General Information about the Plan.
Books and Records
The Plan Administrator and others to whom duties are delegated pursuant to the
Plan will keep a record of all their proceedings and actions and will maintain
all such books of account, records and other data as necessary for the proper
administration of the Plan.
Plan Year
The Plan’s records are kept on a calendar year basis.
Limits of Liability; Indemnification
No person participating in any determination of any question under the Plan, or
in the interpretation, administration or application of the Plan, will have any
liability to any person for any action or omission to act taken or omitted in
good faith under the Plan. The Company will indemnify and hold harmless any such
person against any and all claims, losses, damages, expenses or liabilities
arising from any action or inaction with respect to this Plan, except in the
case of such person’s willful misconduct.
Nonassignability
Except as may otherwise be required by law, neither you nor any other person has
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, nonassignable
and non-transferable. No part of the amounts payable will, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by you or
any other person, be transferable by operation of law in the event of your or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.
Notwithstanding the preceding paragraph, if you are indebted to the Company or
any affiliate of the Company any time when a payment is to be made to you under
the provisions of the Plan, the amount of the payment to be made to you may be
reduced, as

 



--------------------------------------------------------------------------------



 



determined by the Plan Administrator, to the extent of such indebtedness. Any
election not to reduce such payment will not constitute a waiver of the claim
for such indebtedness.
Unfunded Plan
You have no rights under the Plan other than as an unsecured general creditor of
the Company. Nothing in this Plan requires the Company to purchase assets or
place assets in a trust or other entity or otherwise to segregate any assets for
the purpose of satisfying any obligations under the Plan, and you will have no
secured interest in or claim on any assets of the Company. The Company
nevertheless may place assets in a trust pursuant to one or more trust
agreements between the Company and a trustee. The assets of any such trust are
subject to the Company’s general creditors, and you will have no secured
interest in or claim on any such assets.
No Right of Employment
Nothing in this Plan will be construed as creating any contract of employment or
conferring upon you any right to continue in the employ or other service of the
Company or limit in any way the right of the Company to Terminate your
employment with or without Cause.
Section Headings
The section headings and captions contained herein are for convenience only, and
in the event of any conflict, the text of the Plan, rather than the section
headings and captions, will control.
Invalidity of Provisions
The invalidity and unenforceability of any particular provision of this Plan
will not affect any other provision and the Plan will be construed in all
respects as if such invalid or unenforceable provisions were omitted.
Taxes and Withholding
All severance payments and benefits under this Plan will be subject to the
withholding of any employment or other taxes that the Company is required to
withhold under federal, state or local law.
This Plan is intended to comply with Section 409A of the Code, which governs
deferred compensation and severance pay plans; and the Plan will be interpreted,
operated and administered accordingly. Notwithstanding the foregoing, the
Company does not guarantee the tax treatment of any payment or benefits under
this Plan, including without limitation under the Code, federal, state and local
laws.
Governing Law
The Plan will be governed by the laws of the State of North Carolina, as
determined without regard to the conflict of law principles thereof, except to
the extent such laws are preempted by ERISA. For purposes of ERISA, this Plan is
intended to constitute a nonqualified, unfunded plan for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees. This Plan is intended to be interpreted in a manner that
conforms to the requirements of Code Section 409A.

 